Wood App. Nos. WD-03-055 and WD-03-062, 2004-Ohio-5231. This cause is pending before the court as an appeal from the Court of Appeals for Wood County. Upon consideration of the application for dismissal of appellant GEM Properties,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that the appeal of GEM Properties be, and hereby is, dismissed. The appeal of Gregory Bakies, Karen Baldes, and Richard Smith remains pending.